DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 is being considered by the examiner. An Initialed copy of the IDS is enclosed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1-12 of U.S. Patent No. 11,288,841 (herein referred to as Patent’841) in view of  Watanabe et al (Pub No.: US 2019/0147292). 
Instant claims 
US Patent No.: 11,288,841
1. A system for patient positioning, comprising: at least one storage device including a set of instructions; and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including:
1. A system for patient positioning, comprising: at least one storage device including a set of instructions; and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including:
acquiring image data relating to a patient holding a posture;
acquiring image data relating to a patient holding a posture;
identifying at least one interest point of the patient from the image data using an interest point detection model;
identifying at least one interest point of the patient from the image data using an interest point detection model, wherein the interest point detection model is generated by:
determining at least one body landmark representing at least one characteristic region of the patient according to information provided by a user;
generating a posture representation determination model by training a preliminary model using training samples according to a machine learning algorithm, the posture representation determination model being used to receive first image data of a first subject and output a representation of a posture of the first subject based on the first image data;
and designating a portion of the posture representation determination model as the interest point detection model, the interest point detection model being used to receive second image data of a second subject and output interest points of the second subject based on the second image data;
acquiring a plurality of patient models, each patient model representing a reference patient holding a reference posture, and including at least one reference interest point of the reference patient, at least one reference body landmark of the reference patient, and a reference representation of the reference posture;
acquiring a plurality of patient models, each patient model representing a reference patient holding a reference posture, and including at least one reference interest point of the referent patient and a reference representation of the reference posture, the reference representation of the reference posture being a quantitative expression that describes the reference posture; 
and determining, based on a comparison between the at least one interest point of the patient and the at least one reference interest point in each of the plurality of patient models in combination with a comparison between the at least one body landmark of the patient and the at least one reference body landmark in each of the plurality of patient models, a representation of the posture of the patient.
and determining, based on a comparison between the at least one interest point of the patient and the at least one reference interest point in each of the plurality of patient models, a representation of the posture of the patient, the representation of the posture of the patient being a quantitative expression that describes the posture



 	However, Patent’841 does not expressly disclose determining at least one body landmark representing at least one characteristic region of the patient according to information provided by a user. 
 	Watanabe, an analogous art, discloses a pose retrieving system including determining at least one body landmark representing at least one characteristic region of the patient according to information provided by a user (an image database which accumulates the features in association with the input image, a query generating unit which generates a retrieval query from pose information specified by a user (see abstract))
 	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Patent’841 to include using the pose retrieving system by Watanabe because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to retrieving an image which including similar poses according to a retrieval query from the image database (see [p][0059]).

Claims 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 12-18 of U.S. Patent No. 11,288,841 (herein referred to as Patent’841). Although the claims at issue are not identical, they are not patentably distinct from each other because  Patent’841 discloses the sample image data having no annotation regarding interest points on the sample patient, the representation of the first posture being a quantitative expression that describes the first posture not required by the instant claims. 
Instant claims 
US Patent No.: 11,288,841
13 A system for generating an interest point detection model, comprising: at least one storage device storing a set of instructions; and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including:
12. A system for generating an interest point detection model, comprising: at least one storage device storing a set of instructions; and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including:
obtaining a plurality of training samples, each training sample including sample image data of a sample patient holding a first posture and a representation  the first posture; obtaining a preliminary model;
obtaining a plurality of training samples, each training sample including sample image data of a sample patient holding a first posture and a representation of the first posture, the sample image data having no annotation regarding interest points on the sample patient, the representation of the first posture being a quantitative expression that describes the first posture; obtaining a preliminary model;
and generating the interest point detection model by training the preliminary model using the training samples, wherein the generating the interest point detection model by training the preliminary model using the training samples comprises: 
and generating the interest point detection model by training the preliminary model using the training samples, wherein the generating the interest point detection model by training the preliminary model using the training samples comprises: 

generating a posture representation determination model by training the preliminary model using the training samples according to a machine learning algorithm, the posture representation determination model being used to receive first image data of a first subject and output a representation of a posture of the first subiect based on the first imaqe data;
generating a posture representation determination model by training the preliminary model using the training samples according to a machine learning algorithm, the posture representation determination model being used to receive first image data of a first subject and output a representation of a posture of the first subject based on the first image data;
and designating a portion of the posture representation determination model as the interest point detection model, the interest point detection model being used to receive second image data of a second subject and output interest points of the second subject based on the second image data

and designating a portion of the posture representation determination model as the interest point detection model, the interest point detection model being used to receive second image data of a second subject and output interest points of the second subject based on the second image data.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agnihotram et al. (US2020/0105014) in view of Watanabe et al (Pub No.: US 2019/0147292). 
	Regarding independent claim 1, Agnihotram discloses a system for patient positioning, comprising: (Agnihotram Abstract discloses a pose detection system for detecting the pose of a subject, from an image. Detecting the pose of a subject is a form of positioning. The subject may be a patient), at least one storage device including a set of instructions; (paragraph 0067 discloses a computer readable storage medium where instructions may be stored); and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including: (paragraph 0067 discloses the data stored in the storage medium may be read by the processor, and therefore there is communication between the two. Paragraph 0058 discloses the processor may execute program components for executing system generated business processes); acquiring image data relating to a patient holding a posture (paragraph 0025-0026 discloses capturing an image frame of the subject/patient for pose detection); identifying at least one interest point of the patient from the image data using an interest point detection model (paragraph 0040 discloses a nodal point identification module for identifying the plurality of nodal points corresponding to the subject/patient in the image frame); acquiring a plurality of patient models, (paragraph 0037 discloses computing a plurality of predetermined feature descriptors, which are the patient models of interest) each patient model representing a reference patient holding a reference posture, and including at least one reference interest point of the reference patient, at least one reference body landmark of the reference patient, and a reference representation of the reference posture (paragraph 0037 discloses a plurality of predetermined feature descriptors, which are the patient models of interest disclosed in the claim, which are a form of feature vector that is computed based off of, and therefore includes, nodal points as disclosed in paragraph 0029. Paragraph 0037 further discloses the predetermined feature descriptors and a corresponding pose label are computed and stored for each possible pose, and therefore each feature descriptor represents a reference patient holding a reference pose from which the descriptor is computed. Paragraphs 0017-0021 disclosed obtaining an input reference image and identifying the nodal points of the reference subject image holding a pose. Paragraphs 0030-0031 disclose modifying the nodal point of the reference image to generate the plurality of different nodal poses and the different predetermined feature descriptors), determining, based on a comparison between the at least one interest point of the patient (Paragraph 0030-0031 discloses after computing the feature descriptor from the plurality of nodal points for the subject, the subject is now represented by a feature descriptor, which is a feature vector composed of a set of feature values computed based off the nodal points) and the at least one reference interest point in each of the plurality of patient models in combination with a comparison between the at least one body landmark of the patient and the at least one reference body landmark in each of the plurality of patient models, a representation of the posture of the patient (This subject feature descriptor is compared to the set of predetermined feature vectors corresponding to a set of different poses using deep learning techniques and the pose detection system may detect the pose of the subject as the pose corresponding to one of the predetermined feature descriptors (see [p][0057]).
 	However, Agnihotram does not expressly disclose determining at least one body landmark representing at least one characteristic region of the patient according to information provided by a user. 
 	Watanabe, an analogous art,  discloses a pose retrieving system including determining at least one body landmark representing at least one characteristic region of the patient according to information provided by a user (an image database which accumulates the features in association with the input image, a query generating unit which generates a retrieval query from pose information specified by a user (see abstract))
 	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Agnihotram to include using the pose retrieving system by Watanabe because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to retrieving an image which including similar poses according to a retrieval query from the image database (see [p][0059]).

 	Regarding dependent claim 2, Agnihotram discloses for each of the patient models, determining, based on the at least one reference interest point in the patient model and the at least one interest point of the patient, a matching degree between the patient and the patient model; (paragraph 0030-0031 discloses after computing the feature descriptor from the plurality of nodal points for the subject, the subject is now represented by a feature descriptor, which is a feature vector composed of a set of feature values computed based off the nodal points. This subject feature descriptor is compared to the set of predetermined feature vectors corresponding to a set of different poses using deep learning techniques and the pose detection system (fig. 1-103) may detect the pose of the subject as the pose corresponding to one of the predetermined feature descriptors. paragraph 0031 further discloses the pose detection system 0103 assigns a similarity score for each of the plurality of predetermined feature descriptors corresponding to each possible pose by doing a comparison to the feature descriptor of the subject), selecting, among the patient models, a patient model that has a highest matching degree with the patient; (paragraph 0031 discloses the predefined pose and corresponding feature descriptor that has the highest similarity score to the feature descriptor of the subject is selected as the pose of the subject), and designating the reference representation corresponding to the selected patient model as the representation of the posture of the patient (paragraph 0031 discloses the predefined pose and corresponding feature descriptor that has the highest similarity score to the feature descriptor of the subject is selected as the representation of the pose, and therefore the posture, of the subject).

 	Regarding claim 3, Agnihotram discloses wherein matching degree between the patient and each patient model is determined based further on the at least one body landmark of the patient and the at least one reference body landmark of the patient model (paragraph 0030-0031 discloses after computing the feature descriptor from the plurality of nodal points/landmark for the subject, the subject is now represented by a feature descriptor, which is a feature vector composed of a set of feature values computed based off the nodal points. This subject feature descriptor is compared to the set of predetermined feature vectors corresponding to a set of different poses using deep learning techniques and the pose detection system (fig. 1-103) may detect the pose of the subject as the pose corresponding to one of the predetermined feature descriptors. Paragraph 0031 further discloses the pose detection system 0103 assigns a similarity score for each of the plurality of predetermined feature descriptors corresponding to each possible pose by doing a comparison to the feature descriptor of the subject. Paragraph 0031 discloses the predefined pose and corresponding feature descriptor that has the highest similarity score to the feature descriptor of the subject is selected as the representation of the pose, corresponding to the representation of the posture, of the subject).
 	Regarding claim 6, Agnihotram discloses for each of the reference patients, obtaining reference image data of the reference patient holding a reference posture (Paragraphs 0017-0021 disclose obtaining an input image of a subject/patient holding a posture), identifying, from the reference image data of the reference patient, the at least one reference interest point of the reference patient using the interest point detection model;  (Paragraphs 0017-0021 disclose identifying all of the nodal points for the input image. Paragraph 0040 discloses a nodal point identification module), and determining, based on the reference image data, the reference posture of the reference patient (Paragraph 0037 discloses generating a plurality of predetermined feature descriptors. Paragraph 0030 discloses modifying the nodal points of the reference input image to generate the different reference poses and the different feature descriptors corresponding to the different reference poses to train the node detection model). 

 	Regarding dependent claim 8, Agnihotram discloses wherein the image data relating to the patient includes at least one of color image data, point-cloud data, depth image data, mesh data, or medical image data (Agnihotram 0025-0026 discloses the image data of the subject can be an image captured by a depth camera, and therefore a depth image).

 	Regarding dependent claim 9, wherein the posture of the patient is represented by one or more parameters relating to at least one of a position, a pose, a shape, or a size of the patient (Agnihotram 0029 discloses a feature descriptor parameter which represents the posture of the subject/patient by computing the pose descriptor of the subject/patient).

 	 Claim 20 are rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is system claim for the method claim claimed in claim 20.    
 	


Claims 4, 5, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Agnihotram in view of Watanabe further in view of Unsupervised Discovery of Object Landmarks as Structural Representations published by Yuting Zhang, hereafter referred to as Zhang, on June 18, 2018 and further in view of Niyogi (US 6,345,110). 
 	Regarding dependent claim 4, Agnihotram discloses the interest point detection model (Agnihotram paragraph 0040 disclosed a nodal point detection model).
 	However, the combination of Agnihotram and Watanabe as a whole does not explicitly disclose wherein the model is generated according to a training process, the training process comprising: obtaining a plurality of training samples, each training sample including sample image data of a sample patient holding a posture and a representation of the posture of the sample patient; obtaining a preliminary model; and generating the model by training the preliminary model using the training samples.  	Zhang, an analogous art, discusses landmark detection and further discloses the model is generated according to a training process (Zhang Figure 1 discloses an hourglass landmark detector architecture. Figure 8 and page 2699 left column-paragraph 5-right column paragraph 2 discloses training the landmark detector for human body landmark detection), obtaining a preliminary model; ( Zhang Figure 1 discloses an hourglass landmark detector architecture, which has not been trained by the training samples of interest), generating the model by training the preliminary model (Zhang Figure 8 and page 2699 left column-paragraph 5-right column paragraph 2 discloses training the landmark detector for human body landmark detection). 
 	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Agnihotram as modified by Watanabe to include a model to train for landmark/interest point detection as taught by Zhang because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to learn object structures without supervision, i.e. without large labeled datasets (Zhang abstract).
 	However, the combination between Agnihotram, Watanabe and Zhang does not explicitly teach obtaining a plurality of training samples, each training sample including sample image data of a sample patient holding a posture and a representation of the posture of the sample patient; and by training model using the training samples.
 	Niyogi, an analogous art, discusses identifying the pose of a subject and discloses obtaining a plurality of training samples, each training sample including sample image data of a sample patient holding a posture and a representation of the posture of the sample patient; and by training model using the training samples (Niyogi column 3 lines 24-34 disclose obtaining a plurality of training images, where each image is a person, who may be a patient, holding a pose, which is a representation of posture, along with the stored pose representation associated with each training image. Therefore, the model disclosed in Zhang Figure 1 could have been used to train and acquire the nodal points for each of the plurality of training images described by Niyogi. Niyogi column 3 lines 5-7 disclose the training images may include other portions of the subject.). 
 	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Agnihotram, Watanabe and Zhang to include a plurality of training samples to train the model as taught by Niyogi because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to reduce processing power required and processing cost (Column 1- 40-46).
 	
 	Regarding claim 5, the combination of Agnihotram, Watanabe, Zhang, and Niyogi teaches wherein the sample image data of each training sample has no annotation regarding interest points on the corresponding sample patient (Zhang Section 3-paragraph 1 discloses training the landmark without supervision from handcrafted labels, i.e. the sample image data of the training samples do not have annotated landmarks or these landmarks are not used in the training process).
 	
 	Regarding claim 11, Agnihotram discloses a second component configured to identify, the at least one interest point of the patient (paragraph 0040 discloses a nodal point identification module for identifying the plurality of nodal points corresponding to the subject/patient in the image frame).
 	However, the combination of Agnihotram and Watanabe as a whole does not explicitly disclose a first component configured to extract a global feature vector from the image data; or based on the global feature vector of the image data. 
 	Zhang discloses a first component configured to extract a global feature vector from the image data; and identifying interest points based on the global feature vector of the (Zhang page 2696 left column paragraphs 1-3 and Figure 1 disclose obtaining a detection confidence map composed of a matrix, which would have to be made up of feature vectors, from the input image. Since it calculated the map from the image as a whole, the matrix and vectors would have to be global. Zhang Figure 1 and page 2696 left column paragraph 4-right column paragraph 2 discloses obtaining a plurality of candidate interest points/ landmarks from the global matrix, which has to be composed of feature vectors). 
 	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Agnihotram as modified by Watanabe eh to include using a global feature vector as taught by Zhang because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to learn object structures without supervision, i.e. without large labeled datasets (Zhang abstract).

 	Regarding claim 12, the combination of Agnihotram, Watanabe and Zhang discloses wherein the interest point detection model is part of a posture representation determination model (Agnihotram paragraph 0040 and Fig. 2-219 disclosed a nodal point detection model. Zhang Figure 1 discloses an hourglass landmark detector architecture. This module is part of the larger pose detection system disclosed in Agnihotram Fig. 2-103.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Agnihotram in view of Watanabe further  in view of Shoudy (US2020/0375546).
 	Regarding claim 7, the combination of Agnihotram and Watanabe does not explicitly disclose generating, based on the representative of the posture, a scanning plan of the patient; facilitating, based on the representative of the posture, an adjustment of a position of the patient; or evaluating, based on the representative of the posture, a treatment plan for the patient.
 	Shoudy, an analogous art, analyzes the images of a patient and further discloses generating, based on the representative of the posture, a scanning plan of the patient; facilitating, based on the representative of the posture, an adjustment of a position of the patient; or evaluating, based on the representative of the posture, a treatment plan for the patient (Shoudy Figure 4 and paragraphs 0029-0030 discloses adjusting the position of a position of a patient based on the pose, which is a representation of posture).
 	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Agnihotram as modified by Watanabe to include adjusting the position of the patient as disclosed by Shoudy because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to reposition the patient in the desired pose (Shoudy Abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Agnihotram in view of Watanabe further in view of Mostafavi (US2017/0014648).
 	Regarding claim 10, the combination of Agnihotram and Watanabe as a whole does not explicitly disclose wherein at least a portion of the patient in the image data is covered by an item.
 	Mostafavi, an analogous art, monitors the positioning of a patient and further discloses wherein at least a portion of the patient in the image data is covered by an item. (Mostafavi Paragraph 0092 discloses imaging the actual surface of the patient/subject, which includes the patient being covered by a gown, cloth, or blanket).
 	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Agnihotram as modified by Watanabe to include the patient being covered in the captured image because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been because the texture of the cover has rich texture and may assist in the matching process (Mostafavi paragraph 0092).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Germann et al (Pub No.: 20110267344) discloses METHOD FOR ESTIMATING A POSE OF AN ARTICULATED OBJECT MODEL. 
.   	Martinetz al (US Patent No.: 9159134) discloses Method And Apparatus For Estimating A Pose.
 	

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        November 4, 2022